Barnes, J.
Defendant bad tbe right to assume tbat the-copy of tbe summons served was wbat it purported to be, a true copy of tbe original, and, if an unsigned summons is in fact no summons at all, then tbe court acquired no jurisdiction of tbe person of tbe defendant and tbe service sbould. bave been set aside. If tbe signature is not necessarily an essential part of tbe summons, then we bave a mere irregularity to deal witb and not a jurisdictional defect, and tbe trial court reached a correct conclusion. Tbe precise question here involved was before tbe Minnesota and Iowa courts- and they reached opposite conclusions, tbe Minnesota court, bolding tbat tbe omission of tbe signature was a mere irregularity (Lee v. Clark, 53 Minn. 315, 55 N. W. 127), and tbe Iowa court bolding tbat an unsigned summons was no summons and could give tbe court no jurisdiction of tbe person of tbe defendant (Hoitt v. Skinner, 99 Iowa, 360, 68 N. W. 788). This court has said tbat tbe only object of tbe statute-(sec. 2630, Stats. 1898) in requiring tbe summons to show *393the name and address of the attorney or party who commences the action “is that the defendant may know upon whom and at what place he may serve his answer and other papers in the action.” Mezchen v. More, 54 Wis. 214, 216, 11 N. W. 534. Under the authority of this case we must hold that the omission of the signature was a mere irregularity and not a jurisdictional defect. The papers annexed to the summons and served therewith advised the defendant of the name and address of the plaintiffs attorney and supplied the omission complained of by giving defendant the requisite notice of the name and address of the person upon whom to serve such papers as it desired to serve in the action.
By the Court. — Order affirmed.